Landon, J.,
(concurring.) While I fully agree with, my Brother Mayham that this case presents questions of fact for the jury, and that there are no errors of law requiring a reversal, still I think the finding that the plaintiff did not by his own negligence contribute to his injury is against°the clear weight of evidence. We cannot substitute our opinion for the verdict of the jury, but the granting of a new trial will still leave the decision of the controverted question of fact to them, and I think this is a proper case in which to direct in our discretion that another jury shall consider the evidence and render a verdict.